Citation Nr: 0032764	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-09 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Symptomatology currently associated with the veteran's 
service connected PTSD includes interrupted sleep patterns 
with nightmares, hypervigilance, depression, poor anger 
control with irritability, and a sense of social isolation; 
however, the veteran is fully oriented, with some impairment 
of recent memory, his speech is described as relevant, 
logical and goal directed and his behavior is appropriate.  
This represents no more than severe industrial impairment, 
and does not otherwise indicate the presence of total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.30, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 1998 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation effective from April 1997.  The veteran filed a 
Notice of Disagreement (NOD) to the initial December 1998 
rating decision.  Therefore, the veteran's claim is an 
original claim placed in appellate status by an NOD taking 
exception with the initial rating award.  In a subsequent 
rating decision, the RO increased the evaluation to 70 
percent effective from April 1997. 

Recently, the U.S. Court of Appeals for Veterans Claims 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition, noting that a claim for an increased 
rating is a new claim.  The Court held that the distinction 
between an original rating and a claim for an increased 
rating was important in terms of determining the evidence 
that can be used to decide whether the original rating on 
appeal was in error.  The Court also noted that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice know as "staged 
ratings". Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the veteran is entitled to consideration of his 
claim pursuant to Fenderson.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a) 114 Stat. 2096, 
___(2000); (to be codified at 38 U.S.C.A. § 5103A).  In the 
present case, the Board finds that the RO has fulfilled its 
duty to assist the veteran and that all relevant facts and 
pertinent information have been fully developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  In determining the 
initial evaluation to be assigned, separate ratings may be 
assigned for separate periods of time based upon the facts 
found.  Fenderson.

In relation to the present appeal, VA hospital records show 
that the veteran was admitted in April 1997 for alcohol 
dependence.  A psychiatric note observed that the veteran 
described symptoms of PTSD, including poor impulse control, 
fear of hurting others, and heightened startle response.  
Diagnostic testing confirmed moderate to severe depression, 
but did not support a diagnosis of PTSD, and the veteran was 
diagnosed with rule out PTSD.

VA outpatient records disclose that the veteran was 
prescribed medication for anxiety in June 1997.  In September 
1997, a mental health note assessed the veteran with chronic 
alcohol dependence and possible PTSD.  In December 1997, a 
primary care entry listed a diagnosis of anxiety disorder.  
At an April 1998 PTSD intake assessment, the veteran 
complained of nightmares, sleeplessness, flashbacks, and of 
being easily startled.  He also reported avoidance of 
television shows and crowds.  He was diagnosed with chronic 
PTSD.  A psychiatry note dated June 1998 reported that the 
veteran was doing fairly well.  He slept three to four hours 
per night and had nightmares once or twice per month.  The 
veteran attended meetings of the stress management group from 
June to October 1998.  A psychiatry note in October 1998 
reported that the veteran liked to be alone in the woods.

During a VA examination in August 1998, the veteran reported 
that he had been married six times and that he had problems 
with his marriages due to his irritability.  He related that 
he had worked at different jobs and had most recently worked 
as a truck driver for 10 years.  However, he was fired in 
1985.  The veteran complained of symptoms including 
depression, sleeplessness, nightmares, startle reaction, 
irritability, and isolation.  He avoided people and certain 
television shows.  He also reported pessimism, thoughts of 
hurting himself, and the belief that he heard voices or that 
someone may enter his house.  He sometimes mowed the lawn or 
helped his father and brother perform farmwork.  He was 
assessed with PTSD and given a Global Assessment of 
Functioning (GAF) score of 75.

The veteran's wife and friend submitted statements in April 
1999.  The veteran's wife stated that he was unstable and 
depressed and talked of suicide.  The veteran had blackout 
periods when he was physically aggressive towards her.  The 
veteran's friend believed that the veteran had deteriorated 
over the last few years.  The veteran had outbursts of rage 
and was dangerous to himself and others.  He lived in social 
isolation and could not maintain a job.  He also complained 
of memory loss and panic attacks.

During a VA examination in August 1999, the veteran reported 
that he had not worked for the past 15 years.  He was married 
to his sixth wife and they lived with her grandmother.  He 
did yardwork and his alcohol consumption had reportedly 
decreased.  He complained of combat nightmares once or twice 
monthly.  The psychotropic medication had decreased the 
number, but not the severity, of nightmares.  He usually 
slept from 5 a.m. to 8 a.m.  He was awake a lot during the 
night due to hypervigilance.  He believed that his thinking 
was clear, and he denied delusions, hallucinations, or panic 
attacks.  He lost his temper with little provocation and he 
disliked crowds.  His wife performed the shopping and other 
errands.  He reported past, but no current, suicidal and 
homicidal thinking.  His wife prompted him to take care of 
activities of daily living and personal hygiene.  He reported 
showering three times a week and shaving twice a week.

Upon objective examination, the veteran was oriented with 
some impairment of recent memory.  His computation was slow, 
but accurate.  Speech was relevant, logical and goal 
directed.  Abstract thinking was described as limited.  He 
denied having panic attacks.  His impulse control was usually 
in check, unless he was in a crowd and drinking alcohol, 
which "disinhibited" him with respect to acting out.  He 
considered himself more depressed than anxious, and described 
his motivation as low.  His typical day consisted of drinking 
coffee, smoking cigarettes, walking around the yard, and 
watching television.  He would also do light yard work.  He 
had not eaten in a restaurant for 4 years.  He felt fatigued 
and tired most of the time.  The examiner concluded that the 
veteran had significant anxiety and depression as part of his 
PTSD, as well as alcohol abuse.  He was diagnosed with 
chronic PTSD and assigned a GAF score of 50.

The veteran's PTSD has been assigned a 70 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  Under the rating schedule, a 70 percent 
evaluation is warranted where symptomatology causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).

Based upon the above evidence, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial evaluation in excess of the current assigned 70 
percent.  The Board recognizes that the RO has awarded the 
veteran a total disability evaluation based on 
unemployability due to his PTSD.  Nevertheless, the veteran 
does not exhibit the symptomatology necessary for a 100 
percent schedular evaluation.  The veteran suffers from 
severe social and occupational impairment and has symptoms of 
depression and anxiety.  He has gone through several 
marriages and jobs, and apparently isolates himself from 
people beyond his family and close friends.  He also 
experiences irritability, hypervigilance, and sleeplessness.

Accordingly, the veteran's overall disability picture most 
closely meets the criteria for a 70 percent evaluation 
because he has expressed suicidal ideations, suffers from 
near-continuous panic or depression, has impaired impulse 
control, neglects his personal appearance and hygiene without 
prompting from his wife, has difficulty in adapting to 
stressful circumstances, and shows an inability to establish 
and maintain effective relationships.

On the contrary, the veteran does not exhibit the 
symptomatology necessary for a 100 percent evaluation.  The 
objective evidence shows no gross impairment in thought 
processes or communication or disorientation to time or 
place.  The veteran has denied the presence of delusions or 
hallucinations, and he is capable of performing activities of 
daily living.  Although the veteran has some memory loss, it 
is not manifested as memory loss for the names of close 
relatives, his own occupation, or his own name.  Therefore, 
the benefit sought on appeal must be denied.


ORDER

An evaluation in excess of 70 percent for PTSD is denied.




		
	
	Acting Veterans Law Judge
Board of Veterans' Appeals



 

